UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4160


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT ANTHONY THOMPSON, a/k/a Amp, a/k/a Rat,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:03-cr-00181-FDW-DCK-1; 3:07-CV-209-W-2)


Submitted:    July 30, 2009                 Decided:   August 3, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andrew B. Banzhoff, DEVEREUX & BANZHOFF, PLLC, Asheville, North
Carolina, for Appellant. William A. Brafford, Assistant United
States Attorney, Charlotte, North Carolina; Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina;
Gretchen C.F. Shappert, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert Anthony Thompson was convicted, pursuant to a

straight-up guilty plea, of conspiracy to possess with intent to

distribute     at   least      five       kilograms        of    powder       cocaine      and   at

least 50 grams of cocaine base, in violation of 21 U.S.C. § 846

(2006) (Count One), and possession with intent to distribute 500

grams   or   more    of   cocaine         powder          and    five       grams   or    more   of

cocaine   base,     in    violation         of       21   U.S.C.      § 841     (2006)     (Count

Eight).      The district court sentenced Thompson to the statutory

mandatory minimum sentence of 240 months’ imprisonment on each

count, to run concurrently, as well as ten years of supervised

release on each count, to run concurrently.                              Thompson’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),   challenging          the   reasonableness              of     Thompson’s       sentence

and claiming ineffective assistance of counsel, but concluding

that there are no meritorious issues for appeal.                                    Thompson has

filed a supplemental pro se brief, in which he asserts error in

the   district      court’s      refusal         to       depart      below     the      statutory

mandatory minimum sentence and in its failure to vacate civil

forfeitures he claims were erroneously entered by a civil court.

Finding no reversible error, we affirm.

             Thompson’s first claim of error on appeal, both by

counsel   and    pro     se,    is    a    challenge            to    his    sentence.       When

determining a sentence, the district court must calculate the

                                                 2
appropriate        advisory       guidelines          range      and   consider       it     in

conjunction with the factors set forth in 18 U.S.C. § 3553(a)

(2006).         Gall v. United States, 128 S. Ct. 586, 596 (2007).

Appellate review of a district court’s imposition of a sentence,

“whether        inside,    just    outside,         or   significantly         outside      the

[g]uidelines range,” is for abuse of discretion.                               Id. at 591.

Sentences within the applicable guidelines range may be presumed

by   the   appellate       court    to    be       reasonable.         United      States    v.

Pauley,     511     F.3d    468,    473        (4th      Cir.    2007).         Further,      a

statutorily       required     sentence        is     per   se    reasonable.         United

States v. Farrior, 535 F.3d 210, 224 (4th Cir. 2008).

                The district court followed the necessary procedural

steps      in     sentencing       Thompson,          appropriately          treating       the

sentencing guidelines as advisory, and properly calculating and

considering       the     applicable     guidelines         range      and   the    relevant

§ 3553(a) factors.           Thompson’s guidelines range was 240 months

to life.         His 240-month sentence, which is the low end of the

applicable        guidelines       range       and       represents      the     applicable

statutory mandatory minimum sentence, was reasonable.                                Pauley,

511 F.3d at 473; Farrior, 535 F.3d at 224.

                In addition, ineffective assistance of counsel claims

are not generally cognizable on direct appeal unless ineffective

assistance “conclusively appears” on the record.                                See United

States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).                                As no

                                               3
such ineffective assistance is evident in this case, this claim

is not cognizable on direct appeal, but instead must be raised,

if   at    all,    in        a    post-conviction           proceeding         pursuant       to   28

U.S.C.A. § 2255 (West 2000 & Supp. 2009).                               See United States v.

James, 337 F.3d 387, 391 (4th Cir. 2003).

               We have reviewed Thompson’s pro se supplemental brief

and find no merit to his claims.                          In accordance with Anders, we

have      reviewed      the           record   in    this       case     and    have       found   no

meritorious issues for appeal.                          We therefore affirm Thompson’s

conviction        and    sentence.             This       court       requires      that     counsel

inform     Thompson,             in    writing,      of    the    right        to   petition       the

Supreme       Court     of       the    United      States      for     further      review.       If

Thompson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in     this    court     for           leave   to       withdraw        from    representation.

Counsel’s motion must state that a copy thereof was served on

Thompson.

               We dispense with oral argument because the facts and

legal     contentions            are     adequately        presented       in       the    materials

before     the    court          and     argument       would     not    aid    the       decisional

process.

                                                                                            AFFIRMED




                                                    4